DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed June 15, 2021, has been entered.  Claims 1, 2, 6, 15, 16, and 20 have been amended as requested.  The pending claims are 1-21 with claims 8-14 being withdrawn as non-elected.  
Said amendment is sufficient to overcome the claim rejections under 35 USC 112 as set forth in sections 3-6 of the last Office action (Non-Final Rejection mailed June 22, 2020).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0094899 issued to Loughney et al. in view of US 2013/0236684 issued to Loughney et al.
Loughney ‘899 discloses linear weather strips and dust plugs having a plurality of such weather strips in the side-by-side relationship (abstract and Figure 1).  Loughney ‘899 teaches the weather strips are made in accordance with the incorporated Horton or Johnson patents (section [0025]).  For example, US Patent 4,302,494 issued to Horton discloses weather strips comprising polypropylene pile yarns and polypropylene backing strips that are ultra-sonically welded together (abstract and column 2, line 43-column 3, line 48).  Loughney ‘899 teaches the material of the backing strips is a nonwoven material having a thickness of 19.4 mils (section [0025]).  A preferred material for the backing strip is nylon, but polypropylene may also be employed (section [0025]).  
Figures 1, 3, 4, and 6 show backing strips having a pile attachment section comprising a first width and a “pile non-attachment section” (i.e., section of backing strip without any pile attached thereto) having a second width.  Figure 3 shows three weather strip backings adjacently joined together, wherein each weather strip comprises a pile portion and non-pile portions along the edges such that when the weather strips are joined a spatial pattern of pile and non-pile portions is repeated.  Figure 6 shows adjacent five weather strip backings having their non-pile portions overlapping (i.e., stacked over or under) and welded together using an ultrasonic horn (i.e., with heat and pressure) (sections [0010], [0030], [0032], and [0034] and Figure 6).  Overlapping of the non-pile portions of the backings increases the density of the pile in the lateral widthwise direction thereof (section [0010]).  Additionally, such overlapping of the 
Thus, Loughney ‘899 teaches the invention of claims 1 and 6 with the exceptions (a) the pile and at least part of the backing are made of the same polymer, specifically polypropylene and (b) the width of the pile portion of the backing strip is greater than the non-pile portion of said backing strip.  
Regarding exception (a), while Loughney ‘899 teaches suitable materials for the backing of the weatherstrip are polypropylene and nylon, the reference fails to teach the pile yarns are of the same polymer.  However, the cited Horton reference, US 4,302,494, teaches all the materials of the weatherstrip may be polypropylene (col. 2, lines 53-57).  Additionally, Loughney ‘684, in discussing the Horton patent US 4,148,953, teaches it is known to use like materials for the pile yarns and the backing to form a reactive weld between the two (section [0003]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the polypropylene for both the pile yarn and the backing.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan (i.e., enhanced bond between the pile and the backing). Therefore, exception (a) is rejected as being obvious over the cited prior art.
Regarding exception (b), the embodiments depicted in the drawings of Loughney ‘899 show the non-pile areas of each backing strip greater in width than the width of the pile area of each backing strip (Figures 3 and 6).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the widths of the pile and non-pile areas in order to achieve a desired pile density of the weather strip or dust plug In re Rose, 105 USPQ 237.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, exception (b) and claims 1 and 6 are rejected as being obvious over the cited prior art.
Regarding independent claims 15 and 20, Loughney ‘899 teaches the invention of claim 1 with the exceptions (a) the pile and at least part of the backing are made of the same polymer, specifically nylon and (b) the width of the pile portion of the backing strip is greater than the non-pile portion of said backing strip.  
Regarding exception (a), while Loughney ‘899 teaches suitable materials for the backing of the weatherstrip are polypropylene and nylon, the reference fails to teach the pile yarns are of the same polymer.  However, the cited Horton reference, US 4,302,494, teaches all the materials of the weatherstrip may be polypropylene (col. 2, lines 53-57).  Additionally, Loughney ‘684, in discussing the Horton patent US 4,148,953, teaches it is known to use like materials for the pile yarns and the backing to form a reactive weld between the two (section [0003]).  Loughney ‘684 also teaches it is desirable to use nylon for the pile due to its resiliency (section [0004]) and Loughney ‘899 teaches a preferred backing material of nylon.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the same polymer, such as nylon, for both the pile yarn and the backing.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan (i.e., enhanced bond between the pile and the backing). Therefore, exception (a) is rejected as being obvious over the cited prior art.
In re Rose, 105 USPQ 237.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, exception (b) and claims 15 and 20 are rejected as being obvious over the cited prior art.
Regarding claims 2-5 and 16-19, as noted above, the embodiments depicted in the drawings of Loughney ‘899 show the non-pile areas of each backing strip greater in width than the width of the pile area of each backing strip (Figures 3 and 6).  Additionally, Figure 6 shows the non-pile areas of overlapping backing strips having a width greater than the width of the pile portion of said backing strip.  However, as set forth above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the widths of the pile and non-pile areas in order to achieve a desired pile density of the weather strip or dust plug and desired width of overlapping bonded portions since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237.  Such a modification would have yielded predictable results to the skilled artisan (i.e., an increase in pile density).  Therefore, absent a showing of unexpected results achieved therefrom or other 
Regarding claims 7 and 21, Loughney ‘899 fails to teach a pile height. As such, one must look to the prior art for guidance.  For example, Loughney ‘684 teaches a pile height of ¼ inch (section [0020]). Hence it would’ve been obvious to one of ordinary skill in the art for the effective date of the claimed invention to select a pile height of ¼ inch as taught by Loughney ‘684 in the weather strip of Loughney ‘899 in order to provide an effective weather strip. Therefore claims 7 and 21 are rejected as being obvious over the cited prior art.


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive.
Applicant traverses the prior art rejection by arguing the nonwoven backing of Loughney ‘899 is “generally not as effective as a water-proofing barrier as non-fibrous material,” wherein the present invention is “both non-woven and non-fibrous, allowing it to function as a more effective water-proofing barrier” (Amendment, page 7, 3rd paragraph).  This argument is found unpersuasive since it is not commensurate in scope with the claimed invention.  The claims only limit the backing to being made at least in part of the first polymer (e.g., polypropylene or nylon).  The claims do not limit the structure of the backing to being nonwoven, non-fibrous, or even waterproof.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Applicant also argues the backing layer of Loughney ‘899 is bonded to a carrier layer, which increases the thickness of the final manufactured weatherstripping to beyond 19.4 mils (Amendment, page 7, 4th paragraph).  In response, the limitation of the backing layer having a thickness of 19.4 mils has been deleted from the claims.  Loughney’s teaching of the backing layers having a preferred thickness of 19.4 mils meets applicant’s limitation of claims 6 and 20 that each of the first and second backing layers have a thickness less than or equal to 30 mils.  Additionally, Loughney ‘899 teaches the carrier may be omitted when the backing strips are bonded in an overlapping configuration.  
Applicant asserts the claims now limit the backing strips to be joined via application of heat, pressure, and melting, without the use of adhesives, while Loughney ‘899 teaches the use of adhesive to bond the backing to a carrier layer, which adds thickness and less flexibility to the weatherstrip (Amendment, paragraph spanning pages 7-8 and page 8, 3rd and 4th paragraphs).  In response, first, applicant’s claims do not preclude the presence of a carrier layer or adhesive.  Second, contrary to applicant’s assertion, Loughney ‘899 explicitly a carrier layer may be omitted when the backing layers are overlapped and bonded via ultrasonic welding (i.e., via heat and pressure).  Therefore, applicant’s arguments are found unpersuasive and the above rejection stands.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        August 9, 2021